Citation Nr: 0526842	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  95-12 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the left eye, to include defective 
vision, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder and, if so, whether service connection is 
warranted.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic pathology of the feet, to include residuals of 
frostbite, and, if so, whether service connection is 
warranted.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a digestive 
disorder, to include as a result of exposure to mustard gas, 
nerve gas, or tear gas.

7.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to May 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1994 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in May 1989 denied the 
veteran's claims of entitlement to service connection for 
hearing loss, residuals of an injury to the left eye, to 
include defective vision, a back disorder, and chronic 
pathology of the feet, to include residuals of frostbite.  
The veteran did not appeal that RO decision to the Board and, 
consequently, the May 1989 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  Thereafter, he submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found that the additional evidence was not new and 
material, and the current appeal on those issues ensued.  

A decision of the Board dated October 16, 1998, found that 
new and material evidence had not been received to reopen the 
veteran's claims which were the subject of prior final 
disallowance in May 1989 and, also, denied entitlement to 
service connection for tinnitus, a digestive disorder, to 
include as a result of exposure to mustard gas, nerve gas, or 
tear gas, and an acquired psychiatric disorder other than 
PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's October 16, 1998, decision and 
remanded the matter to the Board for further proceedings.  In 
its June 2001 Order, the Court stated that VA should re-
adjudicate the veteran's claims in appellate status under the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000 and all other applicable laws and regulations.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1989 denied the 
veteran's claims of entitlement to service connection for 
hearing loss, residuals of an injury to the left eye, to 
include defective vision, a back disorder, and chronic 
pathology of the feet, to include residuals of frostbite.

2.  Evidence received since May 1989 concerning the veteran's 
hearing, left eye, back, and feet is not so significant that 
it must be considered in order to fairly decide the merits of 
his claims for hearing loss, residuals of an injury to the 
left eye, to include defective vision, a back disorder, and 
chronic pathology of the feet, to include residuals of 
frostbite.

3.  The veteran is currently diagnosed with bilateral 
tinnitus, chronic gastritis, and dysthymic disorder.

4.  There is no competent medical evidence of record linking 
current tinnitus, a current digestive disorder, or a current 
acquired psychiatric disorder other than PTSD to the 
veteran's active military service.

5.  The veteran did not manifest psychosis within one year of 
his separation from service.

CONCLUSIONS OF LAW

1.  A rating decision in May 1989, which denied entitlement 
to service connection for hearing loss, residuals of an 
injury to the left eye, to include defective vision, a back 
disorder, and chronic pathology of the feet, to include 
residuals of frostbite, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Additional evidence received since May 1989 is not new 
and material, and the claims of entitlement to service 
connection for hearing loss, residuals of an injury to the 
left eye, to include defective vision, a back disorder, and 
chronic pathology of the feet, to include residuals of 
frostbite, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A digestive disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309)(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VA's Appeals Management Center (AMC) provided the veteran 
with a remedial VCAA notice letter in February 2004, which 
informed him of the evidence needed to substantiate his 
service connection claims which had not been the subject of 
prior final disallowance, of the evidence which VA had 
obtained, and of the evidence which he should submit in 
support of his claims.  The AMC's letter advised the veteran 
that it was his responsibility to make sure that VA received 
all relevant non-federal records.  The statement of the case 
furnished by the RO to the veteran in May 1995 had set forth 
38 C.F.R. § 3.156(a), new and material evidence, and thereby 
informed the veteran of the evidence needed to reopen his 
service connection claims which had been the subject of prior 
final disallowance in May 1989.  

The AMC's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did advise him that it 
was his ultimate responsibility to support his claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  In this regard, the 
Board notes that the veteran has had over ten years to submit 
or identify the evidence necessary to reopen and substantiate 
his claims.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any existing pertinent 
records to be obtained by VA.  In light of the foregoing, the 
Board concludes that any VCAA notice deficiency did not 
affect the essential fairness of the adjudication of the 
veteran's claim and that VA has fulfilled the duty to notify 
pursuant to the VCAA and its implementing regulations.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) 

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service private and VA medical treatment records.  
Although the veteran alleged that his service medical records 
in his claims file might not be complete, in December 2004, 
the National Personnel Records Center (NPRC) reported to VA 
that such records in its possession had been sent to the RO 
in February 1989 and the NPRC had no more such records.  To 
fulfill the duty to assist, VA afforded the veteran a VA 
digestive examination and medical nexus opinion in March 
2004.  Medical examinations and nexus opinions are not 
necessary to decide the veteran's claims for service 
connection for an acquired psychiatric disorder other than 
PTSD and tinnitus because competent evidence does not 
indicate that those claimed disabilities are associated with 
an established event, injury, or disease during the veteran's 
active service, and so further medical examinations and 
opinions are not necessary to decided those claims.  See 
38 C.F.R. § 3.159(c)(4) (2004).  In this regard, the Board 
notes that in a report of medical history for service 
separation in April 1961 the veteran denied having or ever 
having had ear trouble or nervous trouble of any sort.  The 
veteran and his representative have not identified any 
additional existing evidence which might be relevant to the 
claims currently on appeal.  Therefore, the Board find that 
further assistance is not required and the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Psychosis and organic disease of the nervous system, to 
include sensorineural hearing loss, may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. § 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2004).

Exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; and (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a) (2004).

Except as provided in § 5108, when a claim is disallowed by 
an agency of original jurisdiction, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105 
(West 2002).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) was amended during the pendency of the veteran's 
appeal effective August 29, 2001.  See 66 Fed. Reg. 45,630 
(August 29, 2001).  The amended definition does not apply to 
this case.

III. Factual Background and Analysis

A.  Service Connection Claims Subject to Prior Final 
Disallowances

(1) Hearing Loss

The evidence of record concerning the veteran's hearing at 
the time of the prior final denial of his claim for service 
connection for hearing loss in May 1989 included: his service 
medical records; statements which he made in support of his 
claim; and a report of a consultation in August 1986 by a 
private ear, nose, and throat specialist.

The veteran's service medical records were entirely negative 
for any complaints, findings, or diagnosis of hearing loss.  
In a report of medical history for separation in April 1961, 
the veteran made the following statement in his own words 
about the state of his health: "Excellent, better than when 
I came in the Army."  He denied having or having had ear 
trouble.  His hearing was recorded as 15/15, bilaterally, to 
the whispered voice, and audiometric testing showed no pure 
tone threshold loss in either ear in the conversational voice 
range.

In written statements, the veteran alleged that he had 
hearing loss which began in May 1958 at Fort Benning, 
Georgia, during his advanced infantry training when he was 
exposed to the noise of a rocket launcher blast.  [The Board 
notes, however, that the veteran did not enter active 
military service until July 1958.] 

In August 1986, which was 25 years after the veteran's 
separation from active service, a private ear, nose, and 
throat specialist at a university hospital diagnosed the 
veteran with mild bilateral sensorineural hearing loss, 
probably noise-induced.  

The evidence added to the record since May 1989 concerning 
the veteran's auditory acuity includes his statements 
relating his hearing loss to noise exposure in service.  
These statements are not new and, because, as a layman, the 
veteran is not qualified to offer an opinion on a question of 
medical diagnosis or medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), they are not 
material.  The evidence added to the record since May 1989 
concerning the veteran's auditory acuity also includes 
reports of VA and private audiological evaluations showing 
that he currently has bilateral hearing loss.  However, this 
evidence is not new because the record in May 1989 showed 
that the veteran had bilateral hearing loss.  The additional 
medical evidence does not demonstrate that the veteran's 
current hearing loss had onset while he was on active duty or 
that hearing loss was manifested to a compensable degree 
within one year of his separation from active service.  The 
additional medical evidence does not contain any medical or 
audiological opinion linking current hearing loss to the 
veteran's active service.  For those reasons, the additional 
evidence is not probative as to the basis of the prior final 
denial of entitlement to service connection for hearing loss 
and is not material.  None of the additional evidence 
concerning the veteran's hearing is new and material, so his 
claim for service connection for hearing loss is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

(2) Residuals of Injury to Left Eye, Including Defective 
Vision

The evidence of record concerning the veteran's left eye at 
the time of the prior final denial of his claim for service 
connection for loss of vision in the left eye in May 1989 
included: his service medical records and a statement which 
he made on his original application for compensation.  His 
service medical records were entirely negative for any 
complaints, findings, or diagnosis of any abnormality or 
disorder of the left eye.  In his report of medical history 
for service separation in April 1961, he denied having or 
ever having had eye trouble.  At the examination for 
separation in April 1961, the veteran's distant vision was 
reported as 20/20, bilaterally, near vision was J-1, 
bilaterally, and the veteran's eyes were evaluated as normal.  
On VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in November 1998, the veteran sated that 
the nature of the sickness, disease, or injuries for which 
his claim was made included "vision - left eye - May 1958 - 
Ft. Benning, GA - back blast 3.5 rocket".  [As noted above, 
however, the veteran did not enter active military service 
until July 1958.]  On the claim form, the veteran did not 
identify any civilian physicians or hospitals which had 
treated his left eye since his separation from service.  

The evidence added to the record since May 1989 concerning 
the veteran's left eye includes the report of a VA eye 
examination in October 1993, at which the veteran stated that 
he had sustained an injury to his left eye in service in 1958 
from the blast of a rocket launcher.  The veteran attributed 
his loss of visual acuity of the left eye at the time of the 
VA examination in October 1993 to the claimed in-service 
injury.  On examination, the veteran's distant visual acuity 
in the left eye was 20/70 plus one letter which could be 
corrected to 20/20 minus 2.  The diagnoses were simple 
hyperopia, OU [both eyes] with presbyopia and corneal 
pigmentation, OS [left eye].

"Hyperopia" is that error of refraction in which rays of 
light entering the eye parallel to the optic axis are brought 
to a focus behind the retina, as a result of the eyeball 
being too short from front to back.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 797 (28th ed., 
1994).  "Presbyopia" means hyperopia and impairment of 
vision due to advancing years or to old age.  See Dorland's 
at 1349. 

The additional medical evidence added to the record since May 
1989 is new but it is not material because it does not 
contain a diagnosis of a disease or disorder of the left eye 
for which service connection might be granted, see 38 C.F.R. 
§ 3.303(c), but only diagnoses hyperopia and presbyopia and 
it does not link a left eye disorder/disease for which 
service connection might be granted to the veteran's period 
of active service.  For those reasons, the report of the VA 
eye examination in October 1993 is not probative as to the 
basis of the prior final denial of service connection for 
residuals of a left eye injury, to include defective vision, 
and is not material.  Therefore, none of the additional 
evidence concerning the veteran's left eye is new and 
material and his claim for service connection for residuals 
of a left eye injury, to include defective vision, is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

(3) Back Disorder

The evidence of record concerning the veteran's back at the 
time of the prior final denial of his claim for service 
connection for residuals of a back injury in May 1989 
included his service medical records, statements which he 
made to VA, and private and VA post-service treatment 
records.

The veteran's service medical records were entirely were 
entirely negative for any complaints, findings, or diagnosis 
of any abnormality or disorder of his back.  In his report of 
medical history for service separation in April 1961, he 
denied having or ever having had arthritis/rheumatism or 
bone, joint, or other deformity.  At the examination for 
separation in April 1961, his spine and other musculoskeletal 
system were evaluated as normal.

On VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in November 1998, the veteran stated that 
the nature of the sickness, disease, or injuries for which 
his claim was made included "Spinal injury - July 1961 - 
Zanesville, Ohio".  On VA Form 21-4176, Report of Accidental 
Injury In Support of Claim for Compensation or Pension, 
received in February 1989, the veteran indicated that he had 
sustained a workplace back injury in July 1961 at the Burnham 
Corporation, Zanesville, Ohio.  [The Board notes that the 
veteran was separated from active service in May 1961 and was 
not on active duty in July 1961.]

Post-service private medical evidence included a July 1983 
hospital summary with a diagnosis of herniated lumbar disc 
sydrome.  X-rays taken at that time showed chronic 
degeneration of the disc at L4-5.  

At a VA outpatient clinic in January 1989, the veteran gave a 
history of chronic back pain since 1976 [approximately 15 
years after his separation from service].  VA X-rays taken at 
that time showed degenerative disc disease at L5-6, a 
segmentation anomaly, and mild lumbar scoliosis.  

The evidence added to the record since May 1989 concerning 
the veteran's back includes VA and private treatment records, 
records of the Social Security Administration (SSA), and 
written statements by the veteran.  The additional medical 
evidence continues to show that the veteran has a back 
disorder.  For example, at a VA spine examination in October 
1993, the diagnosis was lumbosacral strain with lumbar disc 
disease.  The SSA records include a decision in January 1991 
by an administrative law judge (ALJ) finding that the veteran 
had been disabled under laws administered by that agency 
since December 31, 1998, by the severe impairments of 
degenerative disc disease of the lumbar spine and chronic low 
back pain.  In a statement received in January 1994, the 
veteran said that he had had "Back injuries in 1961-1969-
1983."  

The additional evidence received since May 1989 regarding the 
veteran's back is new but it is not material because it does 
not contain any competent medical evidence linking a current 
back disability, to include degenerative disc disease of the 
lumbosacral spine, to the veteran's active service and is 
thus not probative as to the basis of the prior final 
disallowance of the veteran's claim for service connection 
for a back disorder.  Therefore, none of the additional 
evidence concerning the veteran's back is new and material 
and his claim for service connection for a back disorder is 
not reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

(4) Chronic Pathology of Feet, To Include Residuals of 
Frostbite

The evidence of record concerning the veteran's feet at the 
time of the prior final denial of his claim for service 
connection for foot problems and frostbite of the feet in May 
1989 included his service medical records and a statement 
received from him in January 1989.

The veteran's service medical records showed that, in March 
1959, he complained of pain in the ball of his left foot.  
The impression was foot strain.  He was placed on light duty 
and advised to have hot soaks of his foot.  Subsequent 
service medical records were negative for any complaints or 
findings regarding the veteran's feet.  In his report of 
medical history for service separation in April 1961, he 
denied having foot trouble.  At the examination for 
separation in April 1961, his feet were evaluated as normal.  

In a statement received in January 1989, the veteran stated 
that he had had pain in his feet since an event in service in 
the winter of 1960-1961.  He stated that his feet froze on a 
cold night in West Germany when he was required to be in the 
woods without a sleeping bag or insulated footwear.  

The evidence added to the record since May 1989 concerning 
the veteran's feet includes VA treatment records and a 
medical certificate by a private physician.  On a December 
1992 medical certificate, a private physician reported a 
diagnosis of chronic foot pain secondary to frostbite.  At a 
VA podiatry clinic in June 1993, the veteran complained of 
pain in his left foot.  The assessment was rule out plantar 
fasciitis.  At a VA arteries-veins examination in October 
1993, the diagnosis was organic residuals of frostbite of the 
feet.  X-rays of the veteran's feet taken at that time showed 
early arthritic changes.  At the VA podiatry clinic in 
February 1996, the veteran indicated that using 
insoles/padding was somewhat helpful for his left foot pain.  
After a clinical examination, the assessments were rule out 
nerve entrapment secondary to scar tissue and tailor's 
bunions of the feet, bilateral.

The additional evidence received since May 1989 regarding the 
veteran's feet is new but because it does not contain any 
competent medical evidence linking a current disability of 
the feet, to include residuals of frostbite, to the veteran's 
active service, it is not probative as to the basis of the 
prior final disallowance of the veteran's claim for service 
connection for foot problems/frostbite of the feet and is not 
material.  Therefore, none of the additional evidence 
concerning the veteran's feet is new and material and his 
claim for service connection for service connection for 
chronic pathology of the feet, to include residuals of 
frostbite, is not reopened.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

B.  New Service Connection Claims

(1) Tinnitus

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of tinnitus.  In 
his report of medical history for service separation in April 
1961, he denied having ear trouble.  At the examination for 
separation in April 1961, his ears were evaluated as normal.  

On VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in November 1998, the veteran sated that 
the nature of the sickness, disease, or injuries for which 
his claim was made included "Hearing loss - left ear - May 
1958 - Ft. Benning, GA - back blast 3.5 rocket".  [As noted 
above, however, the veteran did not enter active military 
service until July 1958.]  

When he was seen by a VA triage nurse in July 1986, the 
veteran stated that he had had tinnitus since exposure to the 
noise of a rocket launcher in service in 1961.  In August 
1986, a consulting VA fee-basis ear, nose, and throat 
specialist rendered a diagnosis of intermittent tinnitus in 
both ears, worse when 'nervous'.  

The Board notes that there is no competent medical evidence 
in this case linking post-service tinnitus to any incident or 
manifestation during the veteran's active service, to include 
his claimed exposure to loud noise.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).  The veteran's stated belief that his 
tinnitus diagnosed many years after his separation from 
active service is etiologically related to his service is 
lacking in probative value, because, as a layman, the veteran 
is not qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board find that the 
veteran's assertion that he has had tinnitus since his 
claimed exposure to loud noise in service is not credible in 
view of his statement in April 1961 in his report of medical 
history for separation that he did not have any ear trouble.  
The Board concludes that the preponderance of the credible 
evidence of record is against the veteran's claim of 
entitlement to service connection for tinnitus, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

(2) Digestive Disorder

The veteran's service medical records show that, in January 
1961, he complained of chills/fever, nausea, upper abdominal 
pain, and malaise.  The impression was gastritis, probably 
viral.  When seen two days later, the veteran stated that he 
felt much better.  Subsequent service medical records are 
negative for complaints, findings, or a diagnosis of 
gastritis or any other digestive disorder.  In his report of 
medical history for service separation in April 1961, he 
denied having stomach trouble.  At the examination for 
separation in April 1961, his abdomen and viscera were 
evaluated as normal.  

A VA upper GI (gastrointestinal) series of X-rays in August 
1993 was normal.  

The veteran was afforded a VA digestive system examination in 
March 2004.  The examining physician, who reviewed the 
medical records in the veteran's claims file and performed a 
clinical examination of the veteran, rendered a diagnosis of 
chronic gastritis which he found was not related to the 
veteran's active service.  The examiner reported that, in 
view of the negative upper GI X-rays in 1993, he was unable 
to find any relationship between the veteran's chronic 
gastritis at the time of the examination and his active 
service.  He commented that the veteran's gastritis might 
have multiple causes including dietary "indiscretion" and 
emotional difficulties.

The Board notes that there is no competent medical evidence 
in this case linking post-service gastritis to the veteran's 
active service.  The veteran's stated belief that his current 
chronic gastritis is etiologically related to his service is 
lacking in probative value, because, as a layman, the veteran 
is not qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  Espiritu, supra.  

With regard to the veteran's assertion that his post-service 
chronic gastritis is related to claimed exposure to mustard 
gas, nerve gas, and/or tear gas, the Court has held that, for 
purposes of submitting a claim relating to exposure to toxic 
gases under 38 C.F.R. § 3.316, lay evidence of in-service 
exposure must initially be assumed as true.  The Court also 
held, however, that whether the veteran meets the 
requirements of this regulation, including whether the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  See Pearlman v. West, 
11 Vet. App. 443 (1998).  In the veteran's case, however, it 
is not necessary for the Board to reach the issue whether the 
veteran was exposed to nitrogen or sulfur mustard or to 
Lewisite during his active service, because chronic 
gastritis, his only currently diagnosed digestive disorder, 
is not a disease listed in 38 C.F.R. § 3.316 as recognized by 
VA as being associated with exposure to such vesicant agents.  
The Board notes, however, that competent medical evidence 
demonstrating that the veteran has a digestive disorder which 
is likely the result of exposure to mustard gas, nerve gas, 
or tear gas, such as the opinion of a physician with the 
appropriate training and experience to opine on that medical 
question who had reviewed the veteran's pertinent medical 
records in the claims file, would be evidence relevant to the 
veteran's current appeal, see Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994), but the veteran and his representative have 
not submitted any such evidence nor have they asserted that 
any such evidence exists.  

The Board concludes that the preponderance of the credible 
evidence of record is against the veteran's claim of 
entitlement to service connection for a digestive disorder, 
to include as a result of exposure to mustard gas, nerve gas, 
or tear gas, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

(3) Acquired Psychiatric Disorder Other Than PTSD

The veteran's service medical records are entirely negative 
for any psychiatric complaints, findings, or diagnoses.  In 
his report of medical history for service separation in April 
1961, the veteran denied having or having had nervous trouble 
of any sort.  At the examination for separation in April 
1961, he was evaluated as psychiatrically normal.  

In April 1978, the veteran was admitted to a private hospital 
for psychiatric evaluation after threatening his wife.  At 
admission, he stated that he had been a patient in the 
psychiatric unit of another private hospital seven years 
earlier.  On mental status examination, the veteran described 
hearing the voice of God and the voice of Satan telling him 
what to do, which he found confusing.  The diagnosis was 
paranoid schizophrenia.  The veteran responded well to 
individual and group therapy.  At hospital discharge, he was 
referred to a community mental health clinic for follow-up 
treatment.

An evaluation of the veteran by a VA psychiatrist in August 
1986 resulted in no diagnosis of an Axis I psychiatric 
disorder.

In November-December 1990, the veteran was evaluated by two 
clinical psychologists in connection with a claim he filed 
with SSA.  It was noted that he had had psychotic symptoms in 
1978 and that he currently had no psychotic symptoms.  The 
diagnosis on Axis I was dysthymic disorder.

The Board notes that there is no competent medical evidence 
in this case linking the veteran's dysthymic disorder or any 
other acquired psychiatric disorder other than PTSD to his 
active service.  His stated belief that he has an acquired 
psychiatric disorder other than PTSD related to his active 
military service is lacking in probative value, because, as a 
layman, the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  
Espiritu, supra.  The veteran has not alleged and no medical 
evidence of record shows that he manifested psychosis within 
one year of his separation from active service in May 1961.  
Therefore, there is no competent medical evidence in support 
of the veteran's claim for service connection for an acquired 
psychiatric disorder other than PTSD, and the Board concludes 
that the preponderance of the credible evidence of record is 
against the claim.  Entitlement to service connection for an 
acquired psychiatric disorder other than PTSD on either a 
direct or presumptive basis is not established.  See 
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004). 

IV. Benefit of Doubt Doctrine 

As the preponderance of the evidence is against the veteran's 
claims , the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

New and material evidence not having been received to reopen 
claims of entitlement to service connection for hearing loss, 
residuals of an injury to the left eye, to include defective 
vision, a back disorder, and chronic pathology of the feet, 
to include residuals of frostbite, the appeal on those issues 
is denied.  

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a digestive disorder, 
to include as a result of exposure to mustard gas, nerve gas, 
or tear gas, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


